Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The amendment filed on August 09, 2022 has been entered. Claims 1-20 are pending in the application. 
The applicant submitted that the previous rejection was improper because Sharifi (U.S. Publication No. 20220139371) was not proper prior art. The present application claims priority from provisional application 62/960,392 which was filed on January 13, 2020. Sharifi was filed on October 30, 2020 (after Applicant’s effective filing date of January 13, 2020). Therefore, Sharifi was not proper prior art in accordance with 35 U.S.C. 102(d). The examiner agrees with this assertion. A new, proper non-final rejection can be found below.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-7, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Goulden (U.S. Publication No. 20190089934).
Regarding claim 1, Goulden discloses a monitoring system for monitoring a property, the monitoring system comprising (Figure 2A – Smart Home Environment 100):
a proximity sensor located at a door of the property ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120) [0084] - The smart alarm system 122 may detect the presence of an individual within close proximity);
a microphone that is configured to detect sound within an area near the door of the property and generate audio data that represents the detected sound ([0084] - smart alarm system 122 also includes one or more input devices or sensors (…microphone));
and a monitor control unit configured to perform operations comprising ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
receiving, from the proximity sensor, proximity data indicating an object positioned within a set proximity to the door ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
based on receiving the proximity data indicating the object positioned within the set proximity to the door, activating the microphone ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
receiving, from the microphone, the audio data; determining that a similarity between the audio data and stored audio data representing a knocking pattern satisfies similarity criteria ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
and in response to determining that the similarity between the audio data and the stored audio data satisfies similarity criteria, performing a monitoring system action ([0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system).
Regarding claim 2, Goulden discloses the monitoring system, the operations comprising: accessing, from a database that includes stored audio data representing a plurality of knocking patterns, the stored audio data representing the knocking pattern ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
Regarding claim 3, Goulden discloses the monitoring system, wherein the audio data includes a characteristic of the detected sound, wherein determining that a similarity between the audio data and the stored audio data satisfies similarity criteria comprises:
computing a difference between the characteristic of the detected sound and the characteristic of the stored audio data ([0154] - The confidence information 31846 indicates a confidence that the associated person identifier 31841 is accurate. In some implementations, the confidence information 31846 is based on a similarity between the characterization data 3184 and other characterization data for the associated person. In some implementations, the confidence information 31846 includes a confidence score for the characterization data 3184. In some implementations, in accordance with a determination that the confidence score is below a predetermined threshold, the association to the person is reevaluated and/or the characterization data 3184 and associated image is flagged as potentially having an incorrect associated person identifier 3184 [0223] - an audio signal capturing an audio event (such as a footstep, a verbal announcement, a doorbell sound, or a door knock) is indicative of a visitor's presence);
and determining that the difference between the characteristic of the detected sound and the characteristic of the stored audio data is less than a threshold difference ([0154] - The confidence information 31846 indicates a confidence that the associated person identifier 31841 is accurate. In some implementations, the confidence information 31846 is based on a similarity between the characterization data 3184 and other characterization data for the associated person. In some implementations, the confidence information 31846 includes a confidence score for the characterization data 3184. In some implementations, in accordance with a determination that the confidence score is below a predetermined threshold, the association to the person is reevaluated and/or the characterization data 3184 and associated image is flagged as potentially having an incorrect associated person identifier 3184).
Regarding claim 4, Goulden discloses the monitoring system, wherein the characteristic comprises one of a peak volume, an average frequency, a peak pulse amplitude, a time duration, a number of sound pulses, or a rest time between sound pulses of the detected sound ([0021] - the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force [0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor).
Regarding claim 5, Goulden discloses the monitoring system, wherein the audio data includes a time-varying parameter of the detected sound, wherein determining that a similarity between the audio data and the stored audio data satisfies similarity criteria comprises:
computing a matching percentage between the time-varying parameter of the detected sound and the time-varying parameter of the stored audio data ([0128] - a data storage database 3160 for storing data associated with each electronic device (e.g., each doorbell) of each user account, as well as data processing models, processed data results, and other relevant metadata (e.g., names of data results, location of electronic device, creation time, duration, settings of the electronic device, etc.) [0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor);
and determining that the matching percentage exceeds a threshold matching percentage ([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor).
Regarding claim 6, Goulden discloses the monitoring system, wherein the time-varying parameter comprises one of a time-varying amplitude or a time-varying frequency of the detected sound ([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor).
Regarding claim 7, Goulden discloses the monitoring system, wherein determining that a similarity between the audio data and the stored audio data satisfies similarity criteria comprises:
determining a value of a characteristic of the audio data ([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor);
selecting, for comparison with the audio data, and from the database that includes the stored audio data, a subset of the plurality of knocking patterns, wherein the value of the characteristic of each knocking pattern of the subset of knocking patterns matches the value of the characteristic of the audio data within a programmed margin ([0128] - a data storage database 3160 for storing data associated with each electronic device (e.g., each doorbell) of each user account, as well as data processing models, processed data results, and other relevant metadata (e.g., names of data results, location of electronic device, creation time, duration, settings of the electronic device, etc.) [0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor);
computing a matching percentage between a time-varying parameter of the detected sound and the time-varying parameter of each knocking pattern of the subset of knocking patterns ([0009] - the audio data can be considered temporally corresponding audio data when the timestamps match or are within a threshold duration of time of each other);
and determining that the matching percentage between the time-varying parameter of the detected sound and the time-varying parameter of at least one knocking pattern of the subset of knocking patterns exceeds a threshold matching percentage ([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor).
Regarding claim 10, Goulden discloses the monitoring system, wherein each of the plurality of knocking patterns is associated with a user or group of users, the operations comprising:
in response to determining that the similarity between the audio data and stored audio data representing a knocking pattern satisfies similarity criteria, identifying a user or group of users based on the knocking pattern ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
and performing the monitoring system action based on identifying the user or group of users ([0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system).
Regarding claim 11, Goulden discloses the monitoring system, the operations comprising:
in response to determining that the similarity between the audio data and stored audio data representing the knocking pattern satisfies similarity criteria, identifying an event based on the knocking pattern ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor [0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system);
and performing the monitoring system action based on identifying the event ([0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system).
Regarding claim 12, Goulden discloses the monitoring system, wherein the monitoring system action includes enabling a keypad of a door lock ([0084] - The smart alarm system 122 may detect the presence of an individual within close proximity…In some implementations, the smart alarm system 122 also includes one or more input devices or sensors (e.g., keypad, biometric scanner, NFC transceiver, microphone) for verifying the identity of a user, and one or more output devices (e.g., display, speaker)).
Regarding claim 13, Goulden discloses the monitoring system, wherein determining that the similarity between the audio data and the stored audio data satisfies similarity criteria comprises:
computing a matching percentage between the audio data and the stored audio data (([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor);
and determining that the matching percentage exceeds a threshold matching percentage ([0217] - In accordance with a detection that an amplitude or decibel level of the audio event (e.g., the volume of the detected footsteps) passes a predetermined threshold, a person 712 associated with the audio event is classified as a visitor).
Regarding claim 16, Goulden discloses the monitoring system, wherein the microphone and proximity sensor are integrated into a device ([0084] - The smart alarm system 122 may detect the presence of an individual within close proximity…In some implementations, the smart alarm system 122 also includes one or more input devices or sensors (e.g., keypad, biometric scanner, NFC transceiver, microphone) for verifying the identity of a user, and one or more output devices (e.g., display, speaker)).
Regarding claim 17, Goulden discloses the monitoring system, wherein the microphone, proximity sensor, and door lock are integrated into a device ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach [0084] - The smart alarm system 122 may detect the presence of an individual within close proximity…In some implementations, the smart alarm system 122 also includes one or more input devices or sensors (e.g., keypad, biometric scanner, NFC transceiver, microphone) for verifying the identity of a user, and one or more output devices (e.g., display, speaker)).
Regarding claim 19, Goulden discloses a method for monitoring a property, the method comprising (Figure 2A – Smart Home Environment 100):
receiving, from a proximity sensor, proximity data indicating an object positioned within a set proximity to a door of a property that is monitored by a monitoring system ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
based on receiving the proximity data indicating the object positioned within the set proximity to the door, activating a microphone that is configured to detect sound within an area near the door of the property and generate audio data that represents the detected sound ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
receiving, from the microphone, the audio data ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
determining that a similarity between the audio data and stored audio data representing a knocking pattern satisfies similarity criteria ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
and in response to determining that the similarity between the audio data and the stored audio data satisfies similarity criteria, performing a monitoring system action ([0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system).
Regarding claim 20, Goulden discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising ([0030] - In another aspect, some implementations include a non-transitory computer-readable storage medium storing one or more programs. In some implementations, the one or more programs include instructions, which when executed by a computing system, cause the system to implement one or more of the above operations):
receiving, from a proximity sensor located at a door of a property that is monitored by a monitoring system, proximity data indicating an object positioned within a set proximity to the door ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
based on receiving the proximity data indicating the object positioned within the set proximity to the door, activating a microphone that is configured to detect sound within an area near the door and generate audio data that represents the detected sound ([0083] - The smart doorbell 106 and/or the smart door lock 120 may detect a person's approach to or departure from a location (e.g., an outer door), control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166 to actuate bolt of the smart door lock 120));
receiving, from the microphone, the audio data ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
determining that a similarity between the audio data and stored audio data representing a knocking pattern satisfies similarity criteria ([0021] - a doorbell press, door knock, or verbal announcement is part of a pre-assigned pattern of doorbell presses or door knocks associated with, or is otherwise associated with, a known visitor. For example, the smart home environment (e.g., a smart doorbell) determines that a particular visitor always knocks at a particular location on the door, in a particular pattern, and with a particular amount of force. In this example, the smart home environment associates such knock attributes with the particular visitor);
and in response to determining that the similarity between the audio data and the stored audio data satisfies similarity criteria, performing a monitoring system action ([0025] - responding to the visitor includes conveying a communication to the visitor; initiating a security action; and/or transmitting a notification to a user of the electronic greeting system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8. 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goulden (U.S. Publication No. 20190089934) in view of Kinney (U.S. Publication No. 20180144615).
Regarding claim 8, Goulden discloses all of the limitations as in claim 7, above.
However, Goulden does not disclose the monitoring system, the operations comprising: selecting, from the at least one knocking pattern of the subset of knocking patterns, the knocking pattern having the greatest matching percentage; and 43Attorney Docket No. 22888-0447001based on the selected knocking pattern, performing the monitoring system action.
Kinney does teach the monitoring system, the operations comprising: selecting, from the at least one knocking pattern of the subset of knocking patterns, the knocking pattern having the greatest matching percentage; and 43Attorney Docket No. 22888-0447001based on the selected knocking pattern, performing the monitoring system action ([0118] - Commands can be input through various methods, such as through…knocking pattern [0143] - the server 130 is at or above its highest threshold of certainty, the server 130 may apply a scene that automatically performs commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goulden to incorporate the teachings of Kinney in order to implement the monitoring system, the operations comprising: selecting, from the at least one knocking pattern of the subset of knocking patterns, the knocking pattern having the greatest matching percentage; and 43Attorney Docket No. 22888-0447001based on the selected knocking pattern, performing the monitoring system action. Doing so allows commands to be provided without authentication information (Kinney [0142]).
Regarding claim 14, Goulden discloses all of the limitations as in claim 13, above.
However, Goulden does not disclose the monitoring system, wherein the threshold matching percentage is based on an arming status of the monitoring system or an occupancy of the property.
Kinney does teach the monitoring system, wherein the threshold matching percentage is based on an arming status of the monitoring system or an occupancy of the property ([0122] - above a threshold level of certainty that there is occupancy within the property 101, that an authenticated user is within the property 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goulden to incorporate the teachings of Kinney in order to implement the monitoring system, wherein the threshold matching percentage is based on an arming status of the monitoring system or an occupancy of the property. Doing so allows the system to wait for different data from different sensors before making an action (Kinnger [0122]).
Regarding claim 15, Goulden discloses all of the limitations as in claim 13, above.
However, Goulden does not disclose the monitoring system, wherein the threshold matching percentage is based on an environmental condition at the property.
Kinney does teach the monitoring system, wherein the threshold matching percentage is based on an environmental condition at the property ([0107] - The application server 270 may compare the aggregated data to other types of environmental data (e.g., seismic activity, electromagnetic pulses, or radiation) [0122] - above a threshold level of certainty that there is occupancy within the property 101, that an authenticated user is within the property 101, etc. … In some examples, the server 130 may wait to receive different data from different sensors 122, appliances 124, cameras 120, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goulden to incorporate the teachings of Kinney in order to implement the monitoring system, wherein the threshold matching percentage is based on an environmental condition at the property. Doing so allows the system to wait for different data from different sensors before making an action (Kinnger [0122]).
Regarding claim 18, Goulden discloses all of the limitations as in claim 1, above.
However, Goulden does not disclose the monitoring system, wherein the monitoring system action comprises providing an instruction to one or more devices at the property to one or more of activate a doorbell chime, unlock the door, activate a camera to record images of the area near the door, or illuminate the area near the door.
Kinney does teach the monitoring system, wherein the monitoring system action comprises providing an instruction to one or more devices at the property to one or more of activate a doorbell chime, unlock the door, activate a camera to record images of the area near the door, or illuminate the area near the door ([0159] - The server 130 may then determine that the “Unlock” command is directed to the front door).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goulden to incorporate the teachings of Kinney in order to implement the monitoring system, wherein the monitoring system action comprises providing an instruction to one or more devices at the property to one or more of activate a doorbell chime, unlock the door, activate a camera to record images of the area near the door, or illuminate the area near the door. Doing so allows the user to issue commands to the system (Kinney [0007]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goulden (U.S. Publication No. 20190089934) in view of Fountaine (U.S. Publication No. 20180325470).
Regarding claim 9, Goulden discloses all of the limitations as in claim 1, above.
However, Goulden does not disclose the monitoring system, the operations comprising:
obtaining, from a vibration sensor, vibration data indicating vibration of the door;
and determining, based on the vibration data, that a confidence level that the audio data represents a knock on the door exceeds a threshold confidence level;
and in response to determining that the confidence level that the audio data represents a knock on the door exceeds the threshold confidence level, determining the similarity between the audio data and the stored audio data representing the knocking pattern.
Fountaine does teach the monitoring system, the operations comprising:
obtaining, from a vibration sensor, vibration data indicating vibration of the door ([0057] - the presence sensor 202 may be a … vibration sensor);
and determining, based on the vibration data, that a confidence level that the audio data represents a knock on the door exceeds a threshold confidence level ([0058] - the sensing algorithm 208 may determine a presence of the user 100 when a signal strength of an electromagnetic signal reaches a threshold strength, when “pings" of the device 700 of the user 100 within a timeframe reach a threshold number, and/or when the sound 105 of the immediate environment 102 raises above a threshold level that may be calculated statically (e.g., set to a decibel level));
and in response to determining that the confidence level that the audio data represents a knock on the door exceeds the threshold confidence level, determining the similarity between the audio data and the stored audio data representing the knocking pattern ([0058] - the sensing algorithm 208 may determine a presence of the user 100 when a signal strength of an electromagnetic signal reaches a threshold strength, when “pings" of the device 700 of the user 100 within a timeframe reach a threshold number, and/or when the sound 105 of the immediate environment 102 raises above a threshold level that may be calculated statically (e.g., set to a decibel level)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goulden to incorporate the teachings of Kinney in order to implement the monitoring system, the operations comprising: obtaining, from a vibration sensor, vibration data indicating vibration of the door; and determining, based on the vibration data, that a confidence level that the audio data represents a knock on the door exceeds a threshold confidence level; and in response to determining that the confidence level that the audio data represents a knock on the door exceeds the threshold confidence level, determining the similarity between the audio data and the stored audio data representing the knocking pattern. Doing so allows the system to determine with a high probability a presence of the user (Fountaine [0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bright-Thomas (U.S. Publication No. 20180376108) teaches speaker anticipation. Ni (U.S. Publication No. 20180293981) teaches multi-user virtual assistant for verbal device control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658